DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson 6,641,562.
Peterson discloses, regarding claim 1, a device, comprising: a first leaf 30 comprising a rigid surface (the surface of 30 under 26 in Fig. 2), a deformable surface (see 26, specifically the top surface of 26 within 30 in Fig. 2), and a space between the rigid surface and the deformable surface (the “space” is the area within the bladder section of 26 that is secured within 30); and a second leaf 28 connected to the first leaf 30; wherein the first leaf 30 and the second leaf 28 define a cavity into which a deformable, liquid-containing reservoir 24 can be positioned; Re claim 2, further comprising a deformable, liquid-containing reservoir 24 within the cavity (this is clearly the case); Re claims 3-4, further comprising a port (see port on bladder 26 which allows air from compressor 50 to enter said bladder in Fig. 8) fluidically connecting a source of a working fluid 50 to the space (26) between the rigid surface (the surface of 30 under 26 in Fig. 2) and the deformable surface (the top surface of 26 within 30 in Fig. 2); Re claims 5-8, wherein the second leaf 28 comprises a second rigid surface (see planar surface of 28 behind 26 in Fig. 2), a second deformable surface (see surface of 26 within 28 in Fig. 2), and a second space between the second rigid surface and the 
Peterson discloses, regarding claim 9, a method of expelling liquid from a deformable reservoir 24 positioned between a first leaf 30 and a second leaf 28, the method comprising: transporting a working fluid into a space (the “space” is the area within the bladder section of 26 that is secured within 30) between a rigid surface (the surface of 30 under 26 in Fig. 2) of the first leaf 30 and a deformable surface (see 26, specifically the top surface of 26 within 30 in Fig. 2) of the first leaf 30 such that the volume of the space (within 26) is expanded and liquid is expelled from the deformable reservoir 24; Re claim 10, wherein the working fluid is transported into the space (within 26) via a port in the first leaf (see port on bladder 26 which allows air from compressor 50 to enter said bladder in Fig. 8); Re claims 11-12, wherein the second leaf 28 comprises a second rigid surface (see planar surface of 28 behind 26 in Fig. 2), a second deformable surface (see surface of 26 within 28 in Fig. 2), and a second space between the second rigid surface and the second deformable surface (the “second space” is the area within the upper bladder section of 26 that is secured within 28); Re claim 13-14, wherein the working fluid is a first working fluid, and further comprising transporting a second working fluid into the second space (the area within the upper bladder section of 26 that is secured within 28) such that the volume of the second space is expanded (a second working fluid volume of air will expand the top section of 26 which resides within 28).


Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Tillander, Danby, West, Ford, Herskowitz, Ross, and Nugent references disclose various devices for compressing an IV bag, but lack certain structural details that would make them the best choice for a 35 U.S.C. 102 rejection. Thus, at the time of initial examination, Peterson was the most appropriate prior art for the filed claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746